           Case 5:20-cv-00526-FJS-ML Document 50 Filed 04/12/21 Page 1 of 2




BNY Mellon Center
500 Grant Street
Suite 2500
Pittsburgh, PA 15219
Tel (412) 391-1334 Fax (412) 391-6984
www.foxrothschild.com


JOHN C. HANSBERRY
Direct No: 412.394.5539
Email: JHansberry@FoxRothschild.com




                                                  April 12, 2021

VIA ECF

 Hon. Miroslav Lovric
 United States Magistrate Judge
 Federal Building and U. S. Courthouse
 15 Henry Street
 Binghamton, NY 13901


              Re:           Car-Freshner Corporation, et al. v. Dick’s Sporting Goods, Inc., et al.
                            Civil Action No. 5:20-cv-00526

Dear Magistrate Judge Lovric:

              Defendants submit this status report pursuant to the Court’s Text Order dated
February 8, 2021 (Docket No. 45). At this time, the known remaining fact discovery includes: 1)
a supplemental production of documents by DICK’s in response to Plaintiffs’ more recent request
for expanded search terms, and 2) two depositions.

DISCOVERY DIRECTED TO PLAINTIFFS

                On November 25, 2020, Defendants served limited requests for production of
documents. On December 28, 2020, Plaintiffs served responses but did not make a production. On
February 10, 2021, Defendants again requested that Plaintiffs produce responsive documents. A
production was finally made on February 26, 2021. On March 12, 2021, DICK’S sent a deficiency
letter to Plaintiffs requesting information regarding Plaintiffs’ responses and full production of
documents. Plaintiffs provided the requested information and documents on March 30, 2021.
DICK’s is currently reviewing the information and documents to determine whether Plaintiffs
cured their deficiencies, and will continue to work with Plaintiffs to resolve any outstanding issues.
        Case 5:20-cv-00526-FJS-ML Document 50 Filed 04/12/21 Page 2 of 2




Hon. Miroslav Lovric
April 12, 2021
Page 2


RULE 30(B)(6) DEPOSITIONS

                Plaintiffs’ Rule 30(b)(6) deposition notice listed 24 topics. Per Plaintiffs’ request,
the two witnesses who will testify to the majority of topics were not scheduled to occur until April
14- 15. Last week, Plaintiffs continued the depositions to allow sufficient time for DICK’s to run
new document searches more recently requested by Plaintiffs. DICK’s anticipates that the
production should be completed by April 29, and is agreeable to holding the two 30(b)(6)
depositions in the first two weeks of May 2021.

              For Topics 2- 4, on April 9, 2021, DICK’s designated prior deposition testimony
of Mr. Paul Haggerty in lieu of repeating his pre-existing testimony. DICK’s also offered to reseat
Mr. Haggerty for those topics.

                For Topic 22, pursuant to the Court’s Order, DICK’s provided a written statement
in lieu of deposition and believes the Topic 22 issue was resolved.

               Defendants will continue to confer and attempt to resolve all issues so as to avoid
the need for judicial intervention to the greatest extent practicable.

                                                Respectfully submitted,

                                                FOX ROTHSCHILD LLP

                                                /s/John C. Hansberry
                                                John C. Hansberry
JCH/ebk
